   Case 3:20-cv-00168-X Document 23 Filed 12/11/20         Page 1 of 6 PageID 128



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

  DALLAS   POLICE                AND   FIRE §
  PENSION SYSTEM,                           §
                                            §
             Plaintiff,                     §
                                            §
  v.                                        §   Civil Action No. 3:20-CV-00168-X
                                            §
                                            §
  CITY OF DALLAS,
                                            §
       Defendant.
                                            §
                                            §


                          MEMORANDUM OPINION AND ORDER

       This case arises from the alleged non-payment of employer pension

contributions. The plaintiff, Dallas Police and Fire Pension System (the Pension

System), is a “governmental pension system that provides pension and related

benefits to members of [the Pension System] who are firefighters and police officers

employed by the city of Dallas.” 1 The Pension System filed this suit against the City

of Dallas, alleging that Dallas failed to make employer contributions for its police and

fire service members while they were serving in the military. Dallas moved to dismiss

the Pension System’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(1)

and 12(b)(6). [Doc. No. 7]. After careful consideration, and as explained below, the

Court GRANTS Dallas’s motion to dismiss and DISMISSES WITHOUT

PREJUDICE the Pension System’s claims.



       1   Doc. No. 1 at 2.

                                           1
   Case 3:20-cv-00168-X Document 23 Filed 12/11/20                Page 2 of 6 PageID 129



                                             I. Background

         In 1994, Congress passed the Uniformed Services Employment and

Reemployment Rights Act (the Act), codified at 38 U.S.C. § 4301. The purpose of the

Act is “to encourage service in the uniformed services by eliminating or minimizing

the disadvantages to civilian careers and employment which can result from such

service[.]” 2 Section 4318 of the Act requires that when an individual serves in the

uniformed services, and is then reemployed by his civilian employer, his or her service

“shall       . . . be deemed           to constitute service with the employer or employers

maintaining the plan for the purpose of determining the nonforfeitability of the

person’s accrued benefits . . . .” 3 To that end, the Act requires employers to make

contributions to a pension “in the same manner and to the same extent the allocation

occurs for other employees during the period of service.” 4

         The Pension System alleges that service members that were reemployed by

Dallas continued making member contributions (totaling over $700,000) during their

military service to the Pension System, which “resulted in additional pension

obligations by [the Pension System] to the members and their beneficiaries.” 5 But

the Pension System claims that Dallas “refused to make its corresponding employer

contributions for its police and fire service members for those time periods.” 6 These




         2   38 U.S.C. § 4301(a)(1).
         3   Id. § 4318(a)(2)(B).
         4   Id. § 4318(b)(1).
         5   Doc. No. 1 at 6.
         6   Id.

                                                   2
   Case 3:20-cv-00168-X Document 23 Filed 12/11/20                    Page 3 of 6 PageID 130



purported “corresponding employer contributions” total over $2 million, which the

Pension System now seeks to recover.

                                        II. Legal Standard

        Federal Rule of Civil Procedure 12(b)(1) authorizes the Court to dismiss a case

for lack of subject-matter jurisdiction. 7 “When a Rule 12(b)(1) motion to dismiss is

filed in conjunction with other Rule 12 motions, the court should consider the Rule

12(b)(1) jurisdictional attack before addressing any attack on the merits.” 8 This is so

because it prevents a court without jurisdiction from prematurely dismissing a

plaintiff’s claim with prejudice. 9 A court may find lack of subject-matter jurisdiction

in any of three instances: “(1) the complaint alone; (2) the complaint supplemented

by undisputed facts evidenced in the record; or (3) the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.” 10 The party asserting

jurisdiction (here, the Pension System) bears the burden of proof to establish that

subject-matter jurisdiction exists. 11

                                            III. Analysis

        Dallas claims that the Pension System lacks standing to bring this suit because

“ordinarily, under the general principles of standing, a litigant may not merely




        7   FED. R. CIV. P. 12(b)(1).
        8 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). Because the Court finds that
it lacks subject-matter jurisdiction, it need not reach the 12(b)(6) motion to dismiss. Accordingly, the
12(b)(6) legal standard is omitted.
        9   See id.
        10   See id.
        11   See id.

                                                   3
   Case 3:20-cv-00168-X Document 23 Filed 12/11/20                      Page 4 of 6 PageID 131



champion the rights of another.” 12 The Court agrees. Section 4323(f) of the Act

outlines who has legal standing to bring a cause of action: “An action under this

section may be initiated only by a person claiming rights or benefits under this

chapter under subsection (a) or by the United States under subsection (a)(1).” 13

        When interpreting a statute, it is well-established that a court begins with the

text. 14 Only if the text of the statute is unclear does a court turn to legislative

history. 15 The Court finds that the text at issue here is clear; therefore, there is no

need to consider legislative history. Section 4323(f) is unambiguous; Congress “meant

what [it] said, and [it] said what [it] meant.” 16 It states that only a person claiming

rights or benefits has standing to institute an action. The Pension System is not an

aggrieved person. Therefore, it is not a person claiming rights or benefits and lacks

standing.

        The Pension System urges the Court to consider the purpose of the Act and the

policy implications of finding that it lacks standing to bring this suit. According to

the Pension System, if it lacked standing, then:

        for there to be an actionable [Act] claim for nonpayment of employer
        contributions, (1) the pension plan would have to violate [the Act] by
        denying pension credit, (2) the benefits would have to be due and
        payable, and result in actual reduced payments to members and (3) each

        12   Audler v. CBC Innovis, Inc., 519 F.3d 239, 248 (5th Cir. 2008) (quotation marks omitted).
        13   38 U.S.C. § 4323(f).
        14 See McLaurin v. Noble Drilling (US), Inc., 529 F.3d 285, 288 (5th Cir. 2008) (“‘In a statutory

construction case, the beginning point must be the language of the statute, and when a statute speaks
with clarity to an issue[,] judicial inquiry into the statute’s meaning, in all but the most extraordinary
circumstance, is finished.’” (quoting Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 475 (1992))).
        15   See United States v. Ridgeway, 489 F.3d 732, 734 (5th Cir. 2007).
        16 See Automation Support, Inc. v. Humble Design, L.L.C, __ F.3d __, 2020 WL 7213492 at *2

(5th Cir. Dec. 8, 2020) (quoting DR. SEUSS, HORTON HATCHES THE EGG (1940)).

                                                     4
   Case 3:20-cv-00168-X Document 23 Filed 12/11/20                  Page 5 of 6 PageID 132



       member would then have to sue both the pension plan for benefits and
       the employer for the contributions. 17

       The thrust of this argument is that the Court should allow perceived

incompatibility with the Act’s purpose and public-policy concerns to override the text

of the statute. While the Court recognizes that the purpose of a statute plays a role

in interpreting the text, 18 the Pension System’s argument greatly inflates that (quite

limited) role. And, more importantly, finding that the Pension System lacks standing

does not controvert the Act’s purpose because the plain text of the Act allows

individuals with concrete injuries to sue. Additionally, the Act provides a statutory

mechanism for aggrieved individuals to enforce their rights by allowing the Attorney

General to represent them, so the Pension System’s policy argument will not compel

this Court to shirk its limited, constitutionally confined role. 19

                                         IV. Conclusion

       Because it finds that the Pension System lacks statutory standing, the Court

need not consider whether it also lacks constitutional standing. It also need not—

and should not—consider the 12(b)(6) motion to dismiss.




       17   Doc. No. 17 at 18.
       18   The meaning of the words in a statute are necessarily informed by the context, which, in
turn, is informed to some extent by the purpose. See, e.g., ANTONIN SCALIA & BRYAN GARNER, READING
LAW: THE INTERPRETATION OF LEGAL TEXTS 56 (1st ed. 2012).
         19 38 U.S.C. § 4323(a) (“[T]he Attorney General may appear on behalf of, and act as attorney

for, the person on whose behalf the complaint is submitted and commence an action for relief under
this chapter for such person.”).

                                                 5
   Case 3:20-cv-00168-X Document 23 Filed 12/11/20                  Page 6 of 6 PageID 133



       The Pension System requested leave to amend its complaint.                       The Court

DENIES leave to amend because it finds that, given the Pension System’s lack of

standing, amendment would be futile. 20

       For the foregoing reasons, the Court GRANTS Dallas’s motion to dismiss for

lack of subject-matter jurisdiction and DISMISSES WITHOUT PREJUDICE the

Pension System’s claim.



       IT IS SO ORDERED this 11th day of December 2020.




                                             ___________________________________
                                             BRANTLEY STARR
                                             UNITED STATES DISTRICT JUDGE




       20  See Leal v. McHugh, 731 F.3d 405, 417 (5th Cir. 2013) (explaining that in deciding whether
to grant leave to amend, the district court may consider the “futility of amendment”).

                                                 6
